
	
		II
		112th CONGRESS
		1st Session
		S. 1593
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require
		  State electronic benefit transfer contracts to treat wireless program retail
		  food stores in the same manner as wired program retail food stores.
		  
	
	
		1.Electronic benefit
			 transfers
			(a)In
			 generalSection 7(h) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2016(h)) is amended—
				(1)in paragraph
			 (1)—
					(A)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (B) through (E),
			 respectively;
					(B)by inserting
			 before subparagraph (B) (as so redesignated) the following:
						
							(A)DefinitionsIn
				this subsection:
								(i)Community-supported
				agriculture programThe term community-supported
				agriculture program or CSA means a farm business or a group
				of agricultural producers that form a partnership with consumers through which
				consumers buy a subscription for farm products in advance and the farm business
				or group of agricultural producers commits to supplying and delivering the
				products to a common distribution point or directly to the consumers.
								(ii)Farmers
				marketThe term farmers market means a regularly
				scheduled assembly of 2 or more agricultural producers for the direct sale of
				locally grown fresh fruits and vegetables and other staple foods to
				consumers.
								(iii)Farm stand;
				roadside stand
									(I)In
				generalThe terms farm stand and roadside
				stand mean a retail outlet for the direct sale of locally grown fresh
				fruits and vegetables and other staple foods in rural or urban areas.
									(II)InclusionThe
				terms farm stand and roadside stand may include a
				single stall in a farmers market.
									(iv)Green
				cartThe term green cart means a mobile retail food
				vendor who sells fresh fruits and vegetables on a regular basis from an
				unmotorized cart.
								(v)Route
				vendor
									(I)In
				generalThe term route vendor means a mobile retail
				food vendor who sells unprepared food from a vehicle directly to consumers
				along a scheduled route or by arranged delivery.
									(II)InclusionThe
				term route vendor includes vendors who provide food services in
				disaster or other emergency situations.
									(vi)Wireless
				retailerThe term wireless retailer includes—
									(I)a farmers
				market;
									(II)a farm
				stand;
									(III)a green
				cart;
									(IV)a route
				vendor;
									(V)an entity
				operating a community-supported agriculture program; and
									(VI)an individual
				farmer affiliated with an entity described in subclauses (I) through
				(V).
									;
					(C)in subparagraph
			 (C) (as so redesignated) by striking subparagraph (A) and
			 inserting subparagraph (B);
					(D)in clause (i) of
			 subparagraph (E) (as so redesignated), by inserting , including wireless
			 technology before the semicolon at the end; and
					(E)by adding at the
			 end the following:
						
							(F)State
				flexibility for wireless ebt systemsSubject to paragraph (2), a
				State agency may—
								(i)procure and
				implement any wireless electronic benefit transfer system that the State agency
				considers to be appropriate and that meets all industry security standards;
				and
								(ii)use appropriate
				wireless technology available to the State agency in implementing the wireless
				electronic benefit transfer system, including smart phone technology and other
				technologies, so long as the technologies meet all industry security
				standards.
								;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(I)a requirement
				that, for purposes of program participation, State agencies and the Food and
				Nutrition Service treat wireless retailers in the same manner as retail food
				stores that use wired electronic benefit transfer equipment by providing the
				retail food stores with wireless electronic benefit transfer equipment that
				ensures immediate benefit account verification;
							(J)a system for
				wireless retail food stores to receive funds in an amount not exceeding the
				cost of a wireless point-of-sale terminal if alternative wireless technology is
				used; and
							(K)the potential for
				entering into a contract or memoranda of understanding with a statewide
				nonprofit organization, such as a statewide farmers market association, to
				assist the State agency by providing outreach, training, and administration in
				wireless electronic benefit transfer equipment deployment at multiple-vendor
				farmers markets, particularly in cases in which scrip (such as farmers market
				tokens) is used to simplify program participation by agricultural producers and
				vendors.
							;
					(3)in paragraph
			 (3)(B)—
					(A)in clause (i), by
			 striking and at the end;
					(B)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(iii)in the case of
				wireless retailers, wireless electronic benefit and wireless EBT connection
				services are
				available.
							;
					(4)in paragraph (5),
			 by inserting before the period at the end , including wireless
			 electronic benefit systems that enable all wireless retailers to provide for
			 improved access to nutritious foods in areas lacking such access, and in
			 disaster-recovery situations;
				(5)by redesignating
			 the second paragraph (12) (relating to interchange fees) as paragraph (13);
			 and
				(6)by adding at the
			 end the following:
					
						(14)Non-ebt
				transactionsWireless EBT equipment provided to an authorized
				retailer may be used for non-EBT transactions (such as credit and debit card
				transactions) only if the retailer bears all costs associated with those
				non-EBT
				transactions.
						.
				(b)Conforming
			 amendmentsSection 16(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025(a)) is amended—
				(1)in paragraph (2),
			 by inserting , including wireless access fees after the
			 State;
				(2)in paragraph (7),
			 by striking and at the end; and
				(3)by striking
			 : Provided, That the and inserting , and
			 (9) outreach and training for farmers markets and other vendors defined in
			 section 7(h)(1)(A) in wireless electronic benefit transfer equipment deployment
			 and operations, particularly in cases in which scrip (such as farmers market
			 tokens) is used to facilitate and simplify program participation by
			 agricultural producers and vendors. The.
				
